DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 06/24/2022 has been entered and fully considered. Claims 1-12 are pending, of which claim 1 is currently amended and claim 12 is new. No new matter has been added.
In view of the amendment the previous objection to the specification is withdrawn, however the previous rejections under 35 USC 102 and 35 USC 103 are maintained and claim 7 is rejected on new grounds under 35 USC 112. This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to include the limitation of claim 1 that one or more of R1 to R6 are different from R7. Specifically, the Compound 1 of claim 7 is represented by the Formula 1 of claim 1 when every R group is methyl, such that all of R1 to R6 are the same as R7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Information on Tetrasilyl Substituted Sulfamide and Silyl Substituted Amidosulfonic Acids” (Buss).

    PNG
    media_image1.png
    263
    374
    media_image1.png
    Greyscale

Buss discloses trimethylsilyl N-methyl-N-(trimethylsilyl)sulfamate, which is the claimed Compound 1, and is a compound represented by the claimed Formula 1 when R1 to R6 are identical to each other and are each a methyl group and R7 is a methyl group. See Table 1 - compound number 7 and the description thereof on page 845, and the attached CAS abstract (first listed compound). Buss also discloses trimethylsilyl N-ethyl-N-(trimethylsilyl)sulfamate, which is a compound represented by the claimed Formula 1 when R1 to R6 are identical to each other and are each a methyl group, and R7 is different from R1 to R6 and is an ethyl group such that not all of R1 to R7 are unsubstituted methyl groups. See Table 1 - compound number 8 and the description thereof on page 845, and the attached CAS abstract (second listed compound).
Note that in this case, the body of the claim is considered to fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble reciting an additive for electrolytes is considered to merely state intended use of the invention, and therefore is not being given weight. See MPEP 2111.02; Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over “Information on Tetrasilyl Substituted Sulfamide and Silyl Substituted Amidosulfonic Acids” (Buss), as applied to claims 1-7 and 12 above, in view of US 2020/0251781 A1 (Su).

    PNG
    media_image2.png
    119
    352
    media_image2.png
    Greyscale

Regarding claim 8, Buss discloses the compound of claim 1, as show above, but does not teach that it is used as an additive in an electrolyte. Su however teaches an organosulfamate compound of Formula (IIb) [0040] included at additive levels in an electrolyte in order to form an effective SEI layer that inhibits co-intercalation of the electrolyte solvents in the graphite containing electrodes [0044], [0029], wherein R11 may be methyl or ethyl [0042] and R10 and R12 may each be silyl [0037], [0038]. When R11 is methyl or ethyl and R10 and R12 are trimethylsilyl, Su’s disclosed Formula (IIb) is the trimethylsilyl N-methyl-N-(trimethylsilyl)sulfamate or trimethylsilyl N-ethyl-N-(trimethylsilyl)sulfamate, respectively, disclosed by Buss. Therefore it would have been obvious to one of ordinary skill in the art to use the compound of Buss as an additive in an electrolyte, because Su teaches that organosulfamate compounds of the type disclosed by Buss are effective for producing an SEI layer that inhibits co-intercalation of the electrolyte solvents in the graphite containing electrodes. Su further teaches that the electrolyte includes a lithium salt [0046] and a nonaqueous solvent [0045].
Regarding claim 9, Su further teaches that the additive is included at about 0.01 wt % to about 10 wt % [0044]. Although the claimed range of about 0.1 to about 5 parts by weight is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art because it lies inside Su’s disclosed range. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Regarding claim 10, Su further teaches a lithium secondary battery comprising a cathode, and anode, and the electrolyte between the cathode and the anode [0056].
Regarding claim 11, Su further teaches that the cathode comprises a nickel-based cathode active material (e.g., LiNiO2) [0059].

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. The applicant argues that the claimed limitation that one or more of R1 to R6 are different from R7 such that not all of R1 to R7 are unsubstituted methyl groups distinguishes the claimed compound from the trimethylsilyl N-methyl-N-(trimethylsilyl)sulfamate disclosed by Buss, but has failed to show that the claimed compound is distinguished from the disclosure of Buss as a whole. To the contrary, the trimethylsilyl N-ethyl-N-(trimethylsilyl)sulfamate disclosed by Buss (compound 8 listed in Table 1 and described on page 845) clearly anticipates the claimed compound, because instead of methyl it includes ethyl at the R7 position. Therefore, the previous rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727